DETAILED ACTION
	This action is in response to the amendment filed 11/15/2021. Currently, claims 1, 2, 4-14 and 16-22 are pending in the application.  Claims 3 and 15 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1. Applicant’s amendment to the specification is sufficient to overcome the previous objection to claims 1 and 19. Applicant’s amendments to the specification and claims 1, 18 and 19 are sufficient to overcome the previous objection to claims 1, 18 and 19. Applicant’s amendment to claim 2 is sufficient to overcome the previous objection to claim 2. Applicant’s amendments to the specification and claim 7 
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1, 2, 4-14, 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 2 is sufficient to overcome the previous rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 18 is sufficient to overcome the previous rejection of claims 18 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 19 is sufficient to overcome the previous rejection of claims 19-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language solely recited in preamble recitations in the claim(s). When reading the preamble in the context of the entire claim, the recitation “a device for skin reconstruction of a patient who suffered burns” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co.
In response to Applicant’s argument that Picha does not select Polyglycolide as a core substrate and collagen as a coating because Picha provides a long list of potential material for the biomaterial, the examiner respectfully disagrees. As Applicant notes, Picha teaches a list of potential material for the biomaterial, which includes Polyglycolide (as taught in [0036] and [0038-0039]). Thus, it is clear that Picha contemplated the use of Polyglycolide to comprise the biomaterial (regardless of whether or not other potential materials were also contemplated). Further, (as detailed below) Picha teaches that the biomaterial can be coated with collagen. Since Picha teaches that the biomaterial can be made of Polyglycolide (as discussed above), and that the biomaterial can be coated with collagen, it is clear that Picha contemplated a device wherein a Polyglycolide biomaterial is coated with collagen.
Applicant further argues that Picha does not teach that a distance between adjacent holes of said plurality of holes is between 0.5 cm and 1 cm. In response, however, the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the distance between adjacent holes of said plurality of holes is between 0.5 cm and 1 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it obvious that the distance between adjacent holes of said plurality of holes could be modified in order to most effectively accommodate and treat a specific wound. 

Claim Objections
Claim 2 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “each said coating layer” in line 3 should be amended to recite ---each said at least one coating layer---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “at least one of the outer surfaces” in line 8 should be amended to recite ---at least one of the first and second outer surfaces---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the at least one coating layer made of collagen being directly on the first and second outer surfaces of the piece of fabric" in lines 1-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, at least one of the first and second outer surfaces of the piece of fabric--- (consistent with the teaching of claim 1, upon which claim 2 depends).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 13, 14, 16, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picha (US 2009/0069904).
In regards to claim 1, Picha teaches in Figure 1, [0022], [0024], [0036] and [0038-0039] a piece of fabric (biomaterial 10), for being placed above a portion of a patient body (biomaterial 10 is capable of being positioned against a portion of a patient body), made of Polyglycolide ([0036] and [0038-0039] teaches that the biomaterial 10 can include polyglycolic acid; polyglycolide is also called polyglycolic acid), said piece of fabric (biomaterial 10) being perforated (with micropores 14), for a simultaneous protection and oxygenation of a tissue (biomaterial 10 is capable of providing a physical barrier for protection of a tissue, while the micropores 14 permit the flow of oxygen through the biomaterial 10), the piece of fabric (biomaterial 10) having opposed first (top surface 16) and second (bottom surface 18) outer surfaces, with a plurality of holes (micropores 14) arranged over an entirety of said opposed first (top surface 16) and second (bottom surface 18) outer surfaces (as shown in Figure 1) of said piece of fabric 
In regards to claim 5, Picha teaches the apparatus of claim 1. Picha teaches in [0021] and [0027-0028] that said plurality of holes (micropores 14) have one side with a length between 0.5 cm and 1 cm ([0021] teaches the micropores 14 having a diameter of 5,000 microns (equivalent to 0.5 cm); [0028] teaches the micropores 14 having a diameter of 100 microns or more (equivalent to 0.01 cm or more); [0027] teaches that the micropores 14 can be square in shape, in which can the diameter of the micropores 14 would be the same as the length of one side of the micropores).
In regards to claim 9, Picha teaches the apparatus of claim 1. Picha teaches in [0055] that the thickness of the fabric (biomaterial 10) of said piece of fabric (biomaterial 
In regards to claim 13, Picha teaches the apparatus of claim 1. Picha teaches in [0055] that the thickness of the fabric (biomaterial 10) of said piece of fabric (biomaterial 10) is between 0.3 mm and 0.6 mm ([0055] teaches that “the overall thickness of the biomaterial generally ranges from about 0.25 mm to about 5 mm,” which encompasses (and therefore is sufficient to teach) the claimed thickness between 0.3 mm and 0.6 mm).
In regards to claim 14, Picha teaches the apparatus of claim 1. Picha teaches in [0055] that the thickness of the fabric (biomaterial 10) of said piece of fabric (biomaterial 10) is between 0.4 mm and 0.53 mm ([0055] teaches that “the overall thickness of the biomaterial generally ranges from about 0.25 mm to about 5 mm,” which encompasses (and therefore is sufficient to teach) the claimed thickness between 0.4 mm and 0.53 mm).
In regards to claim 16, Picha teaches the apparatus of claim 1. Picha teaches in [0035] and [0038] that said piece of fabric (biomaterial 10) is resorbable in one month ([0035] teaches that the biomaterial 10 is a biodegradable polymer; [0038] teaches that the biodegradable polymer gradually disintegrates or is absorbed in vivo “within months;” one month is a duration of time that falls before the end of (or, within) the timeframe of “months;” see attached definition of “within”).
In regards to claim 18, Picha teaches in Figure 1, [0022], [0024], [0036] and [0038-0039] a piece of fabric (biomaterial 10), for being placed above a portion of a patient body (biomaterial 10 is capable of being positioned against a portion of a patient body), made of Polyglycolide ([0036] and [0038-0039] teaches that the biomaterial 10 can include polyglycolic acid; polyglycolide is also called polyglycolic acid), the piece of fabric (biomaterial 10) having opposed first (top surface 16) and second (bottom surface 18) outer surfaces, said piece of fabric (biomaterial 10) being perforated (with micropores 14), for a simultaneous protection and oxygenation of a tissue (biomaterial 10 is capable of providing a physical barrier for protection of a tissue, while the micropores 14 permit the flow of oxygen through the biomaterial 10), with a plurality of holes (micropores 14) arranged over an entirety of said opposed first (top surface 16) and second (bottom surface 18) outer surfaces (as shown in Figure 1) of said piece of fabric (biomaterial 10) and being equivalent to each other in shape (Figure 1 teaches the micropores 14 all having the same shape) and size (Figure 1 teaches the micropores 14 all having the same size), the plurality of holes (micropores 14) being through holes ([0022] teaches “a continuous micropore 14 forms a channel through the biomaterial, with an opening at each end (i.e., two openings)” and “a sheet of biomaterial 10 can include micropores 14 that open on one side of the substrate (e.g., the top surface 16 of the substrate 12) and then pass through the biomaterial to also open on another side (e.g., the bottom surface 18 of the substrate 12)”), wherein each through hole (micropores 14) extends through the piece of fabric (biomaterial 10) from said first outer surface (top surface 16) to said second outer surface (bottom surface 18) to be open at both ([0022] teaches “a sheet of biomaterial 10 can include micropores 14 
In regards to claim 19, Picha teaches in Figure 1, [0022], [0024], [0036], [0038-0039], [0057-0058] and [0061-0062] a piece of fabric (biomaterial 10), for being placed above a portion of a patient body (biomaterial 10 is capable of being positioned against 
In regards to claim 21, Picha teaches the apparatus of claim 19. Picha teaches in [0022], [0024] and Figure 1 that the plurality of holes (micropores 14) are equidistant from each other ([0024] teaches “the micropores may be provided with an even distance between the micropores”) and arranged along straight lines ([0022] teaches “the continuous micropores are relatively linear and pass directly from one side 
In regards to claim 22, Picha teaches the apparatus of claim 18. Picha teaches in Figure 1, [0022], [0024] and [0057-0058] that the plurality of holes (micropores 14) are equidistant from each other ([0024] teaches “the micropores may be provided with an even distance between the micropores”) and arranged along straight lines ([0022] teaches “the continuous micropores are relatively linear and pass directly from one side of the biomaterial to the other”) so as to form a regular lattice ([0024] teaches that the micropores 14 are arranged in a designed, non-random and regular pattern), at least one of the first and second outer surfaces (top surface 16, bottom surface 18) of the piece of fabric (biomaterial 10) comprising at least one coating layer being made of collagen ([0057-0058] teaches that the biomaterial 10 can be used to cover a soft and hard tissue scaffold made of collagen; as such, the soft and hard tissue scaffold made of collagen is likewise coating one of the surfaces of the biomaterial 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 6, 7, 11, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picha (US 2009/0069904).
In regards to claim 2, Picha teaches the apparatus of claim 1. Picha teaches in [0058-0059] and [0061-0062] the at least one coating layer made of collagen ([0057-0058] teaches that the biomaterial 10 can be used to cover a soft and hard tissue scaffold made of collagen; as such, the soft and hard tissue scaffold made of collagen is likewise coating one of the surfaces of the biomaterial 10) being directly on (as taught in [0057-0058]) at least one of the first and second outer surfaces (top surface 16, bottom surface 18) of the piece of fabric (biomaterial 10), wherein each said through hole  (micropores 14) extends through said coating layer ([0059] teaches that when the biomaterial 10 is used to provide a tissue scaffold (such as the soft and hard tissue scaffold made of collagen), it is important that the micropores remain open “because the micropores provide a number of beneficial effects including, for example, encouraging tissue ingrowth, decreasing adverse biological reactions such as fibrous capsule formation, and texturing the surface of the tissue scaffolding to encourage retention of the tissue scaffolding material at the desired location;” further, [0062] teaches that when the biomaterial 10 is used to provide a tissue scaffold (such as the soft and hard tissue scaffold made of collagen), “the individual layers for the tissue scaffold may have alignment regions to ensure the pores in the films match up properly”), wherein sides of said plurality of holes (micropores 14) are of a length between 0.5 cm and 1 cm ([0021] teaches the micropores 14 having a diameter of 5,000 microns (equivalent to 0.5 cm); [0028] teaches the micropores 14 having a diameter of 100 microns or more (equivalent to 0.01 cm or more); [0027] teaches that the micropores 14 can be square in shape, in which can the diameter of the micropores 14 would be the same as the length of the sides of the micropores), wherein the thickness of the fabric of said piece of fabric 
Picha teaches in [0027] that the plurality of holes (micropores 14) “can be provided in any suitable shape,” but does not explicitly teach that said plurality of holes have rhomboid shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that said plurality of holes have rhomboid shape, since it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F . 2d 669, 149 USPQ 47 (CCPA 1966).
Picha teaches in [0024] that a distance between adjacent holes (micropores 14) of said plurality of holes (micropores 14) is “from about 25 microns to about 1,000 microns,” but does not teach that a distance between adjacent holes of said plurality of holes is between 0.5 cm and 1 cm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the distance between adjacent holes of said plurality of holes is between 0.5 cm and 1 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it 
In regards to claim 4, Picha teaches the apparatus of claim 1. Picha teaches in [0027] that the plurality of holes (micropores 14) “can be provided in any suitable shape,” but does not explicitly teach that said plurality of holes have rhomboid shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that said plurality of holes have rhomboid shape, since it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F . 2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 6, Picha teaches the apparatus of claim 1. Picha teaches in [0024] that a distance between adjacent holes (micropores 14) of said plurality of holes (micropores 14) is “from about 25 microns to about 1,000 microns,” but does not teach that a distance between adjacent holes of said plurality of holes is between 0.5 cm and 1 cm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the distance between adjacent holes of said plurality of holes is between 0.5 cm and 1 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it obvious that the distance between adjacent holes of said plurality of holes could be modified in order to most effectively accommodate and treat a specific wound.
In regards to claim 7, Picha teaches the apparatus of claim 1. Picha teaches in [0057-0059] the at least one coating layer ([0057-0058] teaches that the biomaterial 10 can be used to cover a soft and hard tissue scaffold made of collagen; as such, the soft and hard tissue scaffold made of collagen is likewise coating one of the surfaces of the biomaterial 10) comprising a first coating layer made of collagen ([0057-0058] teaches that the biomaterial 10 can be used to cover a soft and hard tissue scaffold made of collagen; as such, the soft and hard tissue scaffold made of collagen is likewise coating one of the surfaces of the biomaterial 10) applied directly on an outer surface of said piece of fabric (biomaterial 10), wherein each said through hole (micropores 14) extends through said first coating layer made of collagen ([0059] teaches that when the biomaterial 10 is used to provide a tissue scaffold (such as the soft and hard tissue scaffold made of collagen), it is important that the micropores remain open “because the micropores provide a number of beneficial effects including, for example, encouraging tissue ingrowth, decreasing adverse biological reactions such as fibrous capsule formation, and texturing the surface of the tissue scaffolding to encourage retention of the tissue scaffolding material at the desired location;” further, [0062] teaches that when the biomaterial 10 is used to provide a tissue scaffold (such as the soft and hard tissue scaffold made of collagen), “the individual layers for the tissue scaffold may have alignment regions to ensure the pores in the films match up properly”).
Picha does not teach two such coating layers being respectively applied directly to the first and second outer surfaces of the piece of fabric.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide teach two such coating layers being St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One having ordinary skill in the art before the effective filing of the invention would find it obvious that providing the piece of fabric with an additional coating layer on the other outer surface would function to modify the bio interaction of the device with the biological environment in which the device is positioned.
Note: [0043] of Picha teaches that “the biomaterial can also include one or more layers of differing biocompatible substrate materials (e.g., biodegradable polymers) and/or biocompatible animal tissue [note: [0042] teaches the biocompatible animal tissue being collagen]” and “any number of suitable layers for any suitable purposed can be utilized and is contemplated as falling within the scope of the present invention.” Thus, it is clear that Picha contemplates providing two layers of collagen.
In regards to claim 11, Picha teaches the apparatus of claims 1 and 2. Picha teaches in [0024] that the plurality of holes (micropores 14) are equidistant from each other ([0024] teaches “the micropores may be provided with an even distance between the micropores”).
Picha teaches in [0027] that the plurality of holes (micropores 14) “can be provided in any suitable shape,” but does not explicitly teach that said plurality of holes have a rectangular shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that said plurality of holes have a rectangular shape, since it has been held that a change in the shape of a prior art In re Dailey, 357 F . 2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 17, Picha teaches the apparatus of claims 1 and 16. Picha teaches in [0021-0022], [0024], [0028] and Figure 1 that said plurality of holes (micropores 14) are equidistant from each other ([0024] teaches “the micropores may be provided with an even distance between the micropores”), wherein said plurality of holes (micropores 14) are arranged along straight lines ([0022] teaches “the continuous micropores are relatively linear and pass directly from one side of the biomaterial to the other”), wherein said plurality of holes (micropores 14) have one side with a length between 0.5 cm and 1 cm ([0021] teaches the micropores 14 having a diameter of 5,000 microns (equivalent to 0.5 cm); [0028] teaches the micropores 14 having a diameter of 100 microns or more (equivalent to 0.01 cm or more); [0027] teaches that the micropores 14 can be square in shape, in which can the diameter of the micropores 14 would be the same as the length of one side of the micropores), wherein the thickness of the fabric (biomaterial 10) of said piece of fabric (biomaterial 10) is between 0.4 mm and 0.53 mm ([0055] teaches that “the overall thickness of the biomaterial generally ranges from about 0.25 mm to about 5 mm,” which encompasses (and therefore is sufficient to teach) the claimed thickness between 0.4 mm and 0.53 mm).
Picha teaches in [0027] that the plurality of holes (micropores 14) “can be provided in any suitable shape,” but does not explicitly teach that said plurality of holes have rhomboid shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that said plurality of holes have rhomboid In re Dailey, 357 F . 2d 669, 149 USPQ 47 (CCPA 1966).
Further, Picha teaches in [0024] that a distance between adjacent holes (micropores 14) of said plurality of holes (micropores 14) is “from about 25 microns to about 1,000 microns,” but does not teach that a distance between adjacent holes of said plurality of holes is between 0.5 cm and 1 cm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the distance between adjacent holes of said plurality of holes is between 0.5 cm and 1 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it obvious that the distance between adjacent holes of said plurality of holes could be modified in order to most effectively accommodate and treat a specific wound.
In regards to claim 20, Picha teaches the apparatus of claim 19. Picha teaches in [0022], [0024], [0035] and [0038] that said piece of fabric (biomaterial 10) is resorbable in one month ([0035] teaches that the biomaterial 10 is a biodegradable polymer; [0038] teaches that the biodegradable polymer gradually disintegrates or is absorbed in vivo “within months;” one month is a duration of time that falls before the end of (or, within) the timeframe of “months;” see attached definition of “within”), wherein said plurality of holes (micropores 14) are equidistant from each other ([0024] teaches “the micropores may be provided with an even distance between the or more (equivalent to 0.01 cm or more); [0027] teaches that the micropores 14 can be square in shape, in which can the diameter of the micropores 14 would be the same as the length of one side of the micropores), wherein the thickness of the fabric (biomaterial 10) of said piece of fabric (biomaterial 10) is between 0.4 mm and 0.53 mm ([0055] teaches that “the overall thickness of the biomaterial generally ranges from about 0.25 mm to about 5 mm,” which encompasses (and therefore is sufficient to teach) the claimed thickness between 0.4 mm and 0.53 mm), wherein said at least one coating layer made of collagen ([0057-0058] teaches that the biomaterial 10 can be used to cover a soft and hard tissue scaffold made of collagen; as such, the soft and hard tissue scaffold made of collagen is likewise coating one of the surfaces of the biomaterial 10) is applied on (inasmuch as it is attached either directly or indirectly) each of the surfaces (top surface 16, bottom surface 18) of said piece of fabric (biomaterial 10).
Picha teaches in [0027] that the plurality of holes (micropores 14) “can be provided in any suitable shape,” but does not explicitly teach that said plurality of holes have rhomboid shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that said plurality of holes have rhomboid In re Dailey, 357 F . 2d 669, 149 USPQ 47 (CCPA 1966).
Further, Picha teaches in [0024] that a distance between adjacent holes (micropores 14) of said plurality of holes (micropores 14) is “from about 25 microns to about 1,000 microns,” but does not teach that a distance between adjacent holes of said plurality of holes is between 0.5 cm and 1 cm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the distance between adjacent holes of said plurality of holes is between 0.5 cm and 1 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it obvious that the distance between adjacent holes of said plurality of holes could be modified in order to most effectively accommodate and treat a specific wound.

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picha (US 2009/0069904) in view of Delannoy (US 5,195,950).
In regards to claims 8 and 12, Picha teaches the apparatus of claim 1. Picha does not teach that the fabric of said piece of fabric is of warp knitted type; wherein the fabric of said piece of fabric is of warp knitted textured.

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the fabric of said piece of fabric of Picha such that the fabric of said piece of fabric is of warp knitted type; wherein the fabric of said piece of fabric is of warp knitted textured as taught by Delannoy because this element provides the fabric of said piece of fabric with a certain degree of elasticity (see column 2, lines 48-53 of Delannoy), which would enable the fabric of said piece of fabric to more closely conform to a wound.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picha (US 2009/0069904) in view of Levine (US 4,051,848).
In regards to claim 10, Picha teaches the apparatus of claim 1. Picha does not teach that the fabric of said piece of fabric is obtained with a thread having a density comprised between 50 and 200 denier.
However, Levine teaches in column 5, lines 37-40 an analogous device wherein the fabric of said piece of fabric (“knit layers”) is obtained with a thread having a density comprised between 50 and 200 denier (Levine teaches denier between 5 and 50, which overlaps and is sufficient to teach the claimed denier).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the fabric of said piece of fabric of Picha such that the fabric of said piece of fabric is obtained with a thread having a density comprised between 50 and 200 denier as taught by Levine because this element is .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/1/2022